so far as appealed from, unanimously modified by granting the motion to strike out paragraphs “ Tenth ” to “ Eighteenth,” inclusive, of the reply, pursuant to rule 103 of the Rules of Civil Practice, except so much of paragraph “ Eighteenth ” as alleges: “ Upon information and belief, that with full knowledge of all the matters relating to the cause of action set forth in the complaint, and the proceedings taken thereunder, the defendant elected to allow the claim of Mary E. Smith for the conversion by the deceased, George Edmund Smith, of fifty shares of preferred stock of the Royal Typewriter Company, Inc., belonging to her,” and as so modified affirmed, with twenty dollars costs and disbursements to the defendant. No opinion. Present — O’Malley, Townley, Glennon, Untermyer and Cohn, JJ.